IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 March 25, 2008
                                No. 07-50703
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

GABRIEL HINOJOS-MENDEZ

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                        USDC No. 3:06-CR-1782-ALL


Before GARWOOD, WIENER and GARZA, Circuit Judges.
PER CURIAM:*
      Gabriel Hinojos-Mendez (Hinojos) appeals his jury-trial conviction on one
count of conspiring to conceal, harbor, and shield from detection illegal aliens.
His sole contention on appeal is that the evidence was insufficient to support his
conviction.
      Because Hinojos preserved the issue of the sufficiency of the evidence, the
applicable standard of review is “whether, viewing all the evidence in the light
most favorable to the verdict, a rational trier of fact could have found that the

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-50703

evidence establishes the essential elements of the offense beyond a reasonable
doubt.” United States v. Villarreal, 324 F.3d 319, 322 (5th Cir. 2003). The
evidence need not exclude every other reasonable hypothesis of innocence or be
inconsistent with every conclusion except that of guilt.        United States v.
Resio-Trejo, 45 F.3d 907, 911 (5th Cir. 1995).
      Three witnesses testified that they saw Hinojos at an apartment near
downtown El Paso where they stayed overnight after illegally reentering the
United States. Hinojos argues that the testimony of these witnesses was
incredible as a matter of law. He contends that the time lines provided by the
illegal aliens placed them in Las Cruces, New Mexico, at the time in question.
      While, as the Government concedes, there is some confusion in the
testimony of the illegal aliens as to the exact date they illegally reentered and
the number of days thereafter they were in Las Cruces before returning to El
Paso and going to the apartment and there are some inconsistencies in their
testimony, nevertheless, as the Government argues, their testimony is clear that
they observed Hinojos at the apartment getting food for and otherwise involved
with the illegal aliens being harbored there. Their testimony in this respect, if
credited by the jury, amply suffices to sustain the verdict. It is the province of
the jury to determine the weight and credibility of the evidence. United States
v. Casilla, 20 F.3d 600, 602 (5th Cir. 1994). The testimony of these witnesses
was not “factually impossible.” See United States v. Casel, 995 F.2d 1299, 1304
(5th Cir. 1993).
      Taken in the light most favorable to the verdict, the evidence showed that
Hinojos acted in concert with others involved in the offense by acting as a
lookout at the apartment complex and by providing food to the illegal aliens,
conduct which, by its nature, “tended to substantially facilitate the alien[s]
remaining in the United States illegally.” United States v. De Jesus-Batres, 410
F.3d 154, 160 (5th Cir. 2005). See also United States v. Shum, 496 F.3d 390, 392



                                        2
                                  No. 07-50703

(5th Cir. 2007). Because the evidence was sufficient to support the jury’s verdict,
we affirm the judgment of the district court.
      AFFIRMED.




                                        3